DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 5-11 are pending.
Claims 1 and 5-11 are rejected.
Claims 2-4 are canceled.

Response to Amendment
Specification
The objection to the disclosure is maintained because the amendment to the specification filed November 15, 2021 specifies amendment to page 19, lines 16-19. However, the amendment should have been to page 29, line 19.  Further, the paragraph designated in the request for amendment to the specification to page 19, lines 16-19, filed November 15, 2021 is different from the text that is actually disclosed in page 19, lines 16-19.

Claim Objections
The objection to claim 1 is withdrawn, since the misspelling of the word “exchange” has been corrected in the amendment to claim 1 filed November 15, 2021.
Claim Rejections - 35 USC § 112
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the cancellation of claim 2 in the amendment to the claimed filed November 15, 2021.
The rejection of claims 1 and 3-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements is withdrawn due to the amendment to claim 1 and cancellation of claims 3-4 in the amendment to the claimed filed November 15, 2021.

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive. 
The production of bisphenol having excellent characteristics, purity and/or thermal stability by minimizing the amount of acidic effluent is not an unexpected result based upon the prior art of record (see for instance paragraph 0006 of Yoshitomi et al.; column 4, lines 17-57 of Bodiger et al.; column 7, lines 5-67 of Stahlbush et al.).  Thus, the results obtained in applicants’ Table 1 are expected.
The applicants’ argument with regard to the Pt-Co color of the adduct is not persuasive because the adduct of Yoshitomi et al. has a platinum-cobalt color of 50 or 
The applicants’ argument with regard to the criticality of the time and temperature of the storage step is not persuasive, since the prior art discloses contacting an ion exchange resin with deionized for the claimed times and temperatures (see for instance column 7, line 30 to column 8, line 15; column 10, lines 52-61 of Stahlbush et al.; page 335 of Itochu; and column 3, lines 1-7 of Bodiger et al.).
The applicants’ argument with regard to the combination of the storage process disclosed by Stahlbush and the washing process of Yoshitomi et al. is not persuasive, since each process is effective alone at reducing the acidic concentration of the ion exchange resin the ordinary skilled artisan would expect the combination of the processes to be even more effective at reducing the acidic concentration.
The examiner disagrees that there is no teaching in Itochu that the ion exchange resin is stored in deionized water for 180°C for 8 hours.  Itochu disclose a heat stability test in demineralized water, which is performed at 180°C for 8 hours.  Thus, Itochu inherently teaches storing the ion exchange resin in deionized water for 180°C for 8 hours.  
The applicants’ argument with regard to Bodiger not teaching the claimed storage temperature range and time range is not persuasive, since the temperature range disclosed by Bodiger overlaps with the claimed temperature and times disclosed by Bodiger encompasses the claimed time range.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Again the examiner disagrees that the results obtained by the applicants are unexpected.
For the reasons given above, claims 1 and 5-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi et al. (EP 1 939 164 A1) in view of Stahlbush et al. (US 7,923,586 B2); Itochu (Chapter X, Other Use (https://web.archive.org/web/20161201000000*/http://www.itochu-purification.com/download/index/112, December 2016, pp. 327-363) and Bodiger et al. (US 6,723,881 B1).

Specification
The disclosure is objected to because of the following informalities: in line 19 on page 29 there is disclosed 
    PNG
    media_image1.png
    29
    34
    media_image1.png
    Greyscale
.  Based upon other portions of the specification this text should be amended to 60°C (see page 31, lines 8)
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi et al. (EP 1 939 164 A1) in view of Stahlbush et al. (US 7,923,586 B2); Itochu (Chapter X, Other Use (https://web.archive.org/web/20161201000000*/http://www.itochu-purification.com/download/index/112, December 2016, pp. 327-363) and Bodiger et al. (US 6,723,881 B1) for the reasons given in the previous office action dated August 16, 2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699